Citation Nr: 0723061	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1982 to 
September 1993.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran was sent a May 2007 letter 
notifying him that he had not submitted a timely substantive 
appeal on the issue of entitlement to a compensable rating 
for hepatitis C; however, the Board has found that the 
January 2005 Form 9 submitted by the veteran constitutes a 
timely substantive appeal as it was received within a year 
following the veteran's notification of the May 2004 rating 
decision on appeal.  The Board also notes that in his January 
2005 substantive appeal, the veteran limited his appeal to 
the issues of entitlement to increased ratings for his 
service-connected hepatitis C and low back disabilities.  The 
Board will limit its consideration accordingly.  


REMAND

The Board notes that while the veteran was provided VA 
examinations to determine the severity of his hepatitis C and 
his low back disability in March 2004, these examinations are 
now more than three years old.  In addition, through 
statements from his representative, the veteran has contended 
that his disabilities have worsened.  

The Board also notes that the record does not reflect that 
the veteran has been provided all notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice concerning the effective-
date element of his claims and notice 
that he should submit all pertinent 
evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran, 
including any VA Medical Center records.  
If the RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
hepatitis C.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  

The examiner should identify any current 
residuals of hepatitis C, and all 
symptoms and functional impairment due to 
the disorder.  The examiner should 
address whether the disorder has resulted 
in fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and/or right upper 
quadrant pain.  The examiner should 
specifically address the frequency of 
such symptoms and indicate whether the 
veteran has experienced incapacitating 
episodes of symptoms having a total 
duration of at least two weeks, but less 
than four weeks, during a twelve month 
period.  In addition, the examiner should 
identify any dietary restrictions or 
continuous medication required for the 
condition.  Finally, the examiner should 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

The rationale for all opinions expressed 
should be provided.  

4.  The veteran should also be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.   

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
the requisite opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



